Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to the communication filed on April 12, 2022.
2.	Claims 1-37 are pending. 
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/153,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.	a)	The Oath/Declaration filed on 4/12/2022 is proper and entered. The 251 rejection regarding the Oath/Declaration has been withdrawn.  
	b)	The 112, 1st rejection of claims 19-37 has been withdrawn.
	c)	The 35 U.S.C. 251 rejection of claims 19-37 as being an improper recapture is maintained. Both claims 19 and 33, respectively, include the broaden limitations of “wherein a roughness of the metallic curved inner surface is different from a roughness of an area of the housing that is covered by the display” and “wherein a roughness of an inner surface of the first metallic portion facing the layer is different from a roughness of an area of the housing that is covered by the display”. These limitations are broader than their similar limitations of (“wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” (claim 1); “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” (claim 3); “wherein a roughness of a periphery of a surface of the main body is smaller than a roughness of a central portion of the surface of the main body” (claims 5 and 17). The limitations of “different from” in claims 19 and 33 are obviously broader than “smaller than” limitation in claims 1, 3, 5 and 17. They are not materially narrowed in related aspects, hence there is recapture. 
	d)	Applicant’s arguments with respect to claims 19-37 have been fully considered and are persuasive. The 103 rejections of claims 19-37 have been withdrawn. 
 
Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on 2/18/2022 are being considered by the examiner.

Claim Objections
8.	Claim 3 from the claim set dated 4/12/2022 is objected to because of the following informalities: 
“wherein a roughness of an area of an of an inner wall of the hole area is smaller than a roughness of an area of an inside of the inner wall of the hole area.” should be -- wherein a roughness of an area of an outside of an inner wall of the hole area is smaller than a roughness of an area of an inside of the inner wall of the hole area.--
	  Appropriate correction is required.	

Reissue Applications
9.	The consent of Assignee statement filed on 4/12/2022 is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested. An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The submission establishing the ownership interest of the assignee is informal. There is no indication of record that the party who signed the submission, dated 12/11/2020 is an appropriate party to sign on behalf of the assignee. See 37 CFR 3.73; MPEP 325 (V). 
According to MPEP 325 (V) (A), “In foreign countries, a person who holds the title “Manager” or “Director” is normally an officer and is presumed to have the authority to sign on behalf of the organization.”. Also, according to MPEP 325 (V)(C), the submission may be signed by a patent practitioner of record. 
A proper submission establishing ownership interest in the patent, pursuant to 37 CFR 1.172(a) is required in response to this action.
 35 U.S.C. 251
10.	Claims 1-37 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments' Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."(Step 1: MPEP 1412.02(A)): In the instant case and by way of the preliminary amendment, Applicant seeks to broaden independent claims 19 and 33 in this reissue at least by deleting/omitting the patents claim language requiring “wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” as required in independent claim 1; “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” (claim 3); “wherein a roughness of a periphery of a surface of the main body is smaller than a roughness of a central portion of the surface of the main body” (claims 5 and 17). 
(Step 2: MPEP 1412.02(B)): The record of the prior 15/294,646 application prosecution indicates that claims 1, 3, 5 and 17 (“wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” (claim 1); “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” (claim 3); “wherein a roughness of a periphery of a surface of the main body is smaller than a roughness of a central portion of the surface of the main body” (claims 5 and 17). 
were amended in the claim amendment dated 7/5/2018. These limitations are also the reasons for allowance. 
Therefore, in the instant case the claimed limitations of (“wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” (claim 1); “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” (claim 3); “wherein a roughness of a periphery of a surface of the main body is smaller than a roughness of a central portion of the surface of the main body” (claims 5 and 17) are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(C)): It is noted that the surrendered subject matter has been broadening “wherein a roughness of the metallic curved inner surface is different from a roughness of an area of the housing that is covered by the display” in claim 19 and “wherein a roughness of an inner surface of the first metallic portion facing the layer is different from a roughness of an area of the housing that is covered by the display” in claim 33. As such, the claims may have been enlarged, and hence not avoid the recapture rule. The amended claims 19 and 33 were not materially narrowed in related aspects, hence there is recapture.

Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application (i.e., claims 19, 33).
Claims 20-32, 34-37 are similarly rejected based on their dependency from independent claims 19, 33 respectively. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
 The prior art of record fail to anticipate or render obvious the limitation of: “wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” (claim 1); “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” (claim 3); “wherein a roughness of a periphery of a surface of the main body is smaller than a roughness of a central portion of the surface of the main body” (claims 5 and 17).
Claims 1-18 will be allowed if overcoming the above objections. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992